Order of the Court: Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Saad El-Amin, who has been disciplined in the State of Virginia, is suspended from the practice of law in the State of Illinois until he is reinstated to the practice of law in Virginia. Suspension effective December 13, 2005. Respondent Saad El-Amin shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.